         Case 3:19-cv-01769-ARC Document 13 Filed 02/03/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA
____________________________________
                                          :
LINCOLN LIFE ASSURANCE                    :
COMPANY OF BOSTON f/k/a                   :
LIBERTY LIFE ASSURANCE                    :
COMPANY OF BOSTON,                        :
                                          :
            Plaintiff,                    :
                                          :
      v.                                  :   Case No. 3:19-cv-01769-ARC
                                          :
GARY SAMPSON, PRENTIS JACKSON,            :
ASHLI SAMPSON, and                        :
VALERIE SAMPSON,                          :
                                          :
            Defendants.                   :
_____________________________________     :


       NOTICE OF FIRM NAME CHANGE AND E-MAIL CONTACT CHANGE

Please be advised that effective February 1, 2020, Drinker Biddle & Reath LLP has changed its

name and e-mail addresses. The new firm name is hereinafter Faegre Drinker Biddle & Reath

LLP. The mailing address and contact telephone numbers remain unchanged. The following

attorney, who is counsel of record for Plaintiff Lincoln Life Assurance of Boston f/k/a Liberty

Life Assurance of Boston, may now be reached at the following e-mail address:


                Attorney Name                                    E-mail Address
 Christopher F. Petillo                           Christopher.Petillo@faegredrinker.com

               Counsel for Plaintiff Lincoln Life Assurance of Boston f/k/a Liberty Life

Assurance of Boston, respectfully requests that the Clerk and all counsel update the firm’s new

name and email address information.
         Case 3:19-cv-01769-ARC Document 13 Filed 02/03/20 Page 2 of 2



Dated: Philadelphia, Pennsylvania       FAEGRE DRINKER BIDDLE & REATH
       February 3, 2020                 LLP

                                        By: /s/ Christopher F. Petillo
                                            Christopher F. Petillo
                                            Christopher.Petillo@faegredrinker.com
                                            One Logan Square, Suite 2000
                                            Philadelphia, PA 19103-6996
                                            Telephone: 215-988-2700
                                            Facsimile: 215-988-2757
